Name: Commission Regulation (EEC) No 4130/87 of 9 December 1987 laying down conditions for the entry of fresh table grapes of the variety Emperor (Vitis vinifera cv) falling within subheading 0806 10 11 of the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 387 / 16 Official Journal of the European Communities 31 . 12 . 87 COMMISSION REGULATION (EEC) No 4230 / 87 of 9 December 1987 laying down conditions for the entry of fresh table grapes of the variety Emperor ( Vitis vinifera cv) falling within subheading 0806 10 11 of the combined nomenclature provisions ; whereas in order to ensure uniform application of the nomenclature of the combined nomenclature , provision specifying those conditions must be laid down; Whereas identification of the above products presents certain difficulties ; whereas it can be considerably simplified if the exporting country gives an assurance that the product exported corresponds to the description of the product in question ; whereas , consequently , entry of a product under the subheading mentioned above should be authorized only where such product is accompanied by a certificate of authenticity which is issued by an authority acting under the responsibility of the exporting country and which provides such assurance ; Whereas it is appropriate to specify the form which such certificate must take and the conditions for its use ; whereas , furthermore , measures must be introduced to enable the Community to keep check upon the conditions of issue of the said certificate ; whereas accordingly certain obligations should be imposed on the issuing authority ; Whereas the certificate of authenticity should be drawn up in an official Community language and , where appropriate , an official language of the exporting country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1 987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( J ), and in particular Article 1 1 thereof, Whereas Council Regulation (EEC ) No 950 / 68 of 28 June 1968 on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas on the basis of Council Regulation (EEC ) No 97 / 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC ) No 2055 / 84 ( 5 ), Commission Regulation (EEC ) No 3034 / 79 ( 6 ), as last amended by the Act of Accession of Spain and Portugal , laid down conditions for the entry of fresh table grapes of the variety Emperor (Vitis vinifera cv) falling within subheading 08.04 A I a ) 1 of the Common Customs Tariff; Whereas Regulation (EEC ) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC) No 950 / 68 in adopting the new tariff and statistical nomenclature ( combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC) No 97 / 69 ; whereas it is consequently appropriate , for reasons of clarity , to replace Regulation (EEC ) No 3034 / 79 by a new regulation taking over the new nomenclature as well as the new legal base ; Whereas Regulation (EEC ) No 2658 / 87 covers fresh table grapes of the variety Emperor (Vitis vinifera cv) falling within subheading 0806 10 11 of the combined nomenclature ; whereas entry under this subheading is subject to conditions laid down in the relevant Community HAS ADOPTED THIS REGULATION: Article 1 The entry under subheading 0806 10 11 of the combined nomenclature of fresh table grapes of the variety Emperor (Vitis vinifera cv) shall be subject to presentation of a certificate of authenticity meeting the requirements specified in this Regulation . Article 2 1 . The certificate corresponding to the specimen in An ­ nex I shall be printed and drawn up in one of the official languages of the European Economic Community and , where appropriate , an official language of the exporting country . The size of the certificate shall be approximately 210 x 297 millimetres . The paper used shall be white and weigh not less than 40 grams per square metre . 2 . Each certificate shall bear an individual serial number by the issuing authority . 0 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 . ( 4 ) OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 5 ) OJ No L 191 , 19 . 7 . 1984 , p. 1 . ( 6 ) OJ No L 341 , 31 . 12 . 1979 , p . 20 31 . 12 . 87 Official Journal of the European Communities No L 387 / 17 Article 7 When the consignment is split , the original certificate shall be photocopied for each part consignment . The photocopies and the original certificate shall be presented to the customs office at which the goods are situated . Each photocopy shall indicate the name and address of the consignee and be marked in red 'Extract valid for ... kg' ( in figures and letters ) together with the place and date of the splitting . These statements shall be authenticated by the customs office stamp and the signature of the officer responsible . The original certificate shall be noted with the particulars relevant to the splitting of the consignment and shall be retained by the competent customs office . Article 8 Invoices produced in support of import declarations shall bear the serial number of the corresponding certificate . 3 . The competent authorities of the Member States in which the products are presented may require a translation of the certificate . Article 3 The certificate shall be completed either in typescript or in manuscript . In the latter case , it must be completed in ink and block letters . Article 4 The certificate or , when the consignment is split , the photocopy of the certificate referred to in Article 7 , shall be submitted to the customs authorities of the importing Member State within three months of its date of issue , together with the goods to which it relates . Article 5 1 . A certificate shall be valid only if it is duly authenticated by an authority appearing on the list in Annex II . 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing authority and the signature of the person or persons authorized to sign it . Article 6 1 . An issuing authority can appear on the list only if: ( a ) it is recognized as such by the exporting country ; ( b ) it undertakes to verify the particulars shown in certificates ; (c) it undertakes to provide the Commission and Member States , on request , with all appropriate information to enable an assessment to be made of the particulars shown in the certificates . 2 . The list shall be revised when the condition specified in paragraph 1 ( a ) is no longer satisfied or when an issuing authority fails to fulfil one or more of the obligations incumbent upon it . Article 9 The country listed in Annex II shall send the Commission specimens of the stamps used by their issuing authorities and where appropriate their authorized agents . The Commission shall forward this information to the customs authorities of the Member States . Article 10 Regulation (EEC ) No 3034 / 79 is hereby repealed . Article 11 This Regulation shall enter into force on 1 January 1988 . However until 31 December 1988 , the aforementioned grapes shall be admitted under the subheading referred to in Article 1 on presentation of a certificate of the kind used until 31 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President class="page"> ANNEX I 1 Exporter (1) 2 Number ORIGINAL 3 ISSUING AUTHORITY 4 Consignee (1) 5 6 Means of transport (1 ) CERTIFICATE OF AUTHENTICITY FRESH 'EMPEROR' TABLE GRAPES (Combined nomenclature subheading 0806 10 11 ) 7 Place of unloading 0 8 Marks and numbers, number and kind of packages 9 Gross weight (kg) 10 Net weight (kg) 1 1 Net weight (kg) (in words) 12 CERTIFICATE BY THE ISSUING AUTHORITY I hereby certify that the grapes described in this certificate are fresh table grapes of the variety 'Emperor' (Vitis vinifera cv) Place 1 Date Stamp (or printed seal) and signature C) T o be co m pl et ed by th e export er . class="page"> No L 387 / 2131 . 12 . 87 Official Journal of the European Communities ANNEX II Exporting country Leasing authority Name Place where established United States of America United States Department of Agriculture or its authorized State offices Washington DC